DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 20190098659 A1 to Reddy et al. discloses a method and wireless device for transmitting a RACH preamble in a wireless communication network. The method includes steps of configuring a Narrowband Physical Random Access Channel (NPRACH) preamble comprising a first mini preamble and a second mini preamble; and transmitting the first mini preamble in a first available consecutive Up-Link (UL) sub-frames and the second mini preamble in a subsequent consecutive UL sub-frames reserved for UL transmission in at least one frame duration. US 20190281624 A1 to Kim et al. discloses a user equipment in a wireless communication system receives RACH configuration information including preamble format information indicating a first format and transmits a RACH preamble with the first format. The RACH preamble with the first format includes a cyclic prefix (CP) part and a sequence part in a time domain. The RACH preamble with the first format satisfies: a CP length of the RACH preamble of the first format is N times a CP length N.sub.CP of an orthogonal frequency division multiplexing (OFDM) symbol, where N is the number of OFDM symbols used to transmit a RACH preamble and is greater than 1. Reddy and Kim do not explicitly disclose A method, performed by a wireless device, of transmitting a Random Access .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 17-32 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476